 1
 2
 3
 4
 5
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   LAUSTEVEION JOHNSON,
                                                      Case No.: 2:19-cv-00232-MMD-NJK
11         Plaintiff(s),
                                                                    ORDER
12   v.
                                                                (Docket No. 27)
13   JO GENTRY, et al.,
14         Defendant(s).
15        Pending before the Court is Defendants’ second motion to extend the dispositive-motion
16 deadline 30 days. Docket No. 27. The Court GRANTS that request and extends the dispositive-
17 motion deadline to October 16, 2019.
18        IT IS SO ORDERED.
19        Dated: September 12, 2019
20                                                          ______________________________
                                                            Nancy J. Koppe
21                                                          United States Magistrate Judge
22
23
24
25
26
27
28

                                                1
